MARSH, District Judge.
From the petition for a writ of habeas corpus, it appears that petitioner, Stuart Sutor, is a federal prisoner confined at Atlanta, Georgia, under an unexpired sentence imposed by the District Court for the Western District of Pennsylvania for substantive crimes and conspiracy in connection with the possession, receiving, transportation and exportation of firearms stolen from the United States.
This court does not have jurisdiction to entertain an application for a writ of habeas corpus since the relator is not. imprisoned within the territorial confines of this District. Ahrens v. Clark, 335 U.S. 188, 68 S.Ct. 1443, 92 L.Ed. 1898 (1948); Frazier v. Blackwell, 325 F.2d 154 (3d Cir. 1963); United States ex rel. Dorsch v. Hunter, 101 F.Supp. 751 (W.D.Pa.1951).
The petition will be dismissed.